

Exhibit 10.3


THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.


10% PROMISSORY NOTE


August 17, 2010
$__________



FOR VALUE RECEIVED, FIRST BLUSH BRANDS INC., a Delaware corporation (hereinafter
called the “Borrower”), hereby promises to pay to the order of
___________________, a __________, or its registered assigns (the “Holder”) the
sum of ____________________ Dollars ($__________), in accordance with the terms
hereinafter provided.  Commencing on January 1, 2012 and on the first day of
each calendar month thereafter, Borrower shall make monthly principal payments
in equal installments of $__________.  The outstanding principal balance of this
Note, together with interest accrued with respect thereto, shall be due and
payable in full on December 31, 2012 (the “Maturity Date”).  All payments of
principal and interest due hereunder shall be made in lawful money of the United
States of America without setoff, demand or counterclaim. All payments shall be
made at such address as the Holder shall hereafter give to the Borrower by
written notice made in accordance with the provisions of this Note.  Whenever
any amount expressed to be due by the terms of this Note is due on any day which
is not a business day, the same shall instead be due on the next succeeding day
which is a business day.  As used in this Note, the term “business day” shall
mean any day other than a Saturday, Sunday or a day on which commercial banks in
the city of New York, New York are authorized or required by law or executive
order to remain closed.


The following terms shall apply to this Note:
 
ARTICLE I.
PURCHASE AND INTEREST
 
1.1.           Purchase Agreement. This Note is being issued pursuant to a
Securities Purchase Agreement entered into between the Borrower and Holder (the
“Purchase Agreement”), dated of even date herewith.  Each capitalized term used
herein, and not otherwise defined, shall have the meaning ascribed thereto in
the Purchase Agreement.

 
 

--------------------------------------------------------------------------------

 
 
1.2.           Interest. Interest on the original principal amount of this Note
shall be calculated at the rate of ten percent (10%) per annum (the “Interest
Rate”) from August __, 2010 (the “Issue Date”), and accrued interest shall be
paid quarterly in arrears commencing on September 30, 2010.  Interest shall be
computed on the basis of a year of 360 days for the actual number of days
elapsed.  Upon the occurrence of an Event of Default hereunder, the interest
rate shall increase to twelve (12%) per annum (prorated for partial months) on
the outstanding principal balance of the Note and on all unpaid interest from
the date of the Event of Default (“Default Interest”).   Notwithstanding any
provision contained herein, in no event shall interest accrue or be payable
hereunder, including, without limitation late charges, in excess of the maximum
amount of permitted by law to be charged, collected, or received from Borrower.
 
ARTICLE II.
PREPAYMENT
 
2.1.           Borrower’s Prepayment Option.  Notwithstanding anything to the
contrary contained herein, at Borrower’s option at any time following the Issue
Date, upon at least three (3) days prior written notice, the Borrower shall have
the right to prepay the entire principal amount of the Note plus all amounts due
in respect of interest and otherwise payable hereunder (the “Prepayment
Option”).  On the day designated for prepayment in such notice, the Borrower
shall make payment to the Holder of an amount in cash equal to the sum of (a)
the principal amount of the Note outstanding on such day; plus (b) Default
Interest, if any, on the amounts referred to in clause (a) plus (c) any other
amounts owed to the Holder pursuant to this Note (the “Prepayment Amount”).
 
ARTICLE III.
CERTAIN COVENANTS
 
3.1.           Distributions on Capital Stock.  So long as the Borrower shall
have any obligation under this Note, the Borrower shall not without the Holder’s
written consent (a) pay, declare or set apart for such payment, any dividend or
other distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any Subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders’ rights plan which
is approved by a majority of the Borrower’s disinterested directors.
 
3.2.           Restriction on Stock Repurchases.  So long as the Borrower shall
have any obligation under this Note, the Borrower shall not without the Holder’s
written consent redeem, repurchase or otherwise acquire (whether for cash or in
exchange for property or other securities or otherwise) in any one transaction
or series of related transactions any shares of capital stock of the Borrower or
any warrants, rights or options to purchase or acquire any such shares.

 
2

--------------------------------------------------------------------------------

 
 
3.3.           Sale of Assets.  So long as the Borrower shall have any
obligation under this Note, the Borrower shall not, without the Holder’s written
consent, sell, lease or otherwise dispose (collectively, a “Disposition”) of any
significant portion of its assets, other than to a wholly-owned Subsidiary of
the Borrower, outside the ordinary course of business unless the proceeds of
such Disposition shall be used to repay this Note.  Any consent to the
disposition of any assets may be conditioned on a specified use of the proceeds
of disposition.
 
3.4.           Advances and Loans.  So long as the Borrower shall have any
obligation under this Note, the Borrower shall not, without the Holder’s written
consent, lend money, give credit or make advances to any person, firm, joint
venture or corporation, including, without limitation, officers, directors,
employees, subsidiaries and Affiliates of the Borrower, except loans, credits or
advances (a) in existence or committed on the date hereof and which the Borrower
has informed Holder in writing prior to the date hereof or (b) made in the
ordinary course of business.
 
3.5.           Contingent Liabilities.  So long as the Borrower shall have any
obligation under this Note, the Borrower shall not, without the Holder’s written
consent, assume, guarantee, endorse, contingently agree to purchase or otherwise
become liable upon the obligation of any Person, except by the endorsement of
negotiable instruments for deposit or collection and except assumptions,
guarantees, endorsements and contingencies (a) in existence or committed on the
date hereof and which the Borrower has informed Holder in writing prior to the
date hereof, (b) guarantees of any of its Subsidiaries obligation incurred in
the ordinary course of business and (c) similar transactions in the ordinary
course of business.
 
ARTICLE IV.
EVENTS OF DEFAULT


4.1.           Events of Default.  Each of the following events shall be deemed
an “Event of Default” under this Note:
 
(a)           Failure to Pay Principal or Interest.  The Borrower fails to pay
the principal hereof or interest thereon when due on this Note, whether at
maturity or otherwise.
 
(b)           Breach of Covenants.  The Borrower breaches any material covenant
or other material term or condition contained herein or in the Purchase
Agreement and such breach continues for a period of thirty (30) days after
written notice thereof to the Borrower from the Holder.
 
(c)           Breach of Representations and Warranties.  Any representation or
warranty of the Borrower made herein or in any agreement, statement or
certificate given in writing pursuant hereto or in connection herewith
(including, without limitation, the Purchase Agreement and the Guaranty), shall
be false or misleading in any material respect when made and the breach of which
has (or with the passage of time will have) a material adverse effect on the
rights of the Holder with respect to this Note, the Guaranty or the Purchase
Agreement.

 
3

--------------------------------------------------------------------------------

 

(d)           Receiver or Trustee.  The Borrower or any subsidiary of the
Borrower shall make an assignment for the benefit of creditors, or apply for or
consent to the appointment of a receiver or trustee for it or for a substantial
part of its property or business, or such a receiver or trustee shall otherwise
be appointed;
 
(e)           Judgments.  Any money judgment, writ or similar process shall be
entered or filed against the Borrower or any subsidiary of the Borrower or any
of their property or other assets for more than $500,000, and shall remain
un-vacated, un-bonded or un-stayed for a period of twenty (20) days unless
otherwise consented to by the Holder;
 
(f)           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower, any
subsidiary of the Borrower and if instituted against the Borrower is not
dismissed within sixty (60) days; or
 
(g)           Cross-Default.  The occurrence of a default or an “event of
default” of the Borrower which, if applicable, results in acceleration, under
any: (x) indebtedness or (y) obligation exceeding $250,000 (or its equivalent,
if such obligation is not denominated in U.S. dollars).
 
(h)           Transaction Documents Unenforceable.  If at any time any provision
of this Note, the Purchase Agreement or the Guaranty shall cease to be
enforceable in accordance with its terms.
 
4.2.           Effect of Event of Default.  Upon the happening of any Event of
Default, as set forth in Section 4.1 above, then, or at any time thereafter, and
in each and every such case, unless such Event of Default shall have been waived
in writing by the Holder (which waiver shall not serve as a waiver of any
subsequent default) at the option of the Holder and in the Holder’s sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrower, anything herein notwithstanding, and
the Holder may immediately enforce any and all of the Holder’s rights and
remedies provided herein or any other right or remedy afforded by law.
 
4.3.           Notice of Event of Default.  Upon becoming aware of the
occurrence of an Event of Default, or an event which, with the passage of time
or the giving of notice, would become an Event of Default, the Borrower shall
promptly, within two (2) business days of becoming aware, provide written notice
of the same to the Holder and describing the nature of the default and, if such
default is of a nature which may be remedied, describing whether and how such
remedy is to be cured.
 
ARTICLE V.
MISCELLANEOUS
 
5.1.           Failure or Indulgence Not Waiver.  No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privileges.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 
4

--------------------------------------------------------------------------------

 
 
5.2.           Notices.  Any notice herein required or permitted to be given
shall be in writing and may be personally served or delivered by courier or sent
by United States mail or electronic mail and shall be deemed to have been given
upon receipt if personally served (which shall include telephone line facsimile
transmission) or sent by courier or electronic mail or three (3) days after
being deposited in the United States mail, certified, with postage pre-paid and
properly addressed, if sent by mail.  For the purposes hereof, the address of
the Holder shall be as shown on the records of the Borrower; and the address of
the Borrower shall be 9595 Wilshire Blvd., Suite 900, Beverly Hills, California
90212, Fax #: 310-861-0840, E-mail: barett@firstblush.com.  Both the Holder and
the Borrower may change the address for service by service of written notice to
the other as herein provided.
 
5.3.           Amendments.  This Note and any provision hereof may only be
amended by an instrument in writing signed by the Borrower and the Holder.  The
term “Note” and all reference thereto, as used throughout this instrument, shall
mean this instrument  as originally executed, or if later amended or
supplemented, then as so amended or supplemented.
 
5.4.           Assignability.  This Note shall be binding upon the Borrower and
its successors and permitted assigns, and shall inure to the benefit of the
Holder and its successors and assigns.  The Borrower shall not assign its
obligations under this note without the prior written consent of the Holder, in
its sole discretion.  Any purported assignment in violation of the prior
sentence shall be void ab initio.  Each transferee of this Note must be an
“accredited investor” (as defined in Rule 501(a) of the 1933 Act).
 
5.5.           Costs of Collection.  If an Event of Default occurs, the Borrower
shall pay the Holder hereof costs of collection, including reasonable attorneys’
fees and expenses.
 
 
5.6.           Governing Law.  This Note shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware without regard to
the choice of law principles thereof. Any dispute arising out of this Note shall
be resolved pursuant to the terms of Section 9 of the Purchase Agreement.
 
5.7.           Denominations.  At the request of the Holder, upon surrender of
this Note, the Borrower shall promptly issue new Notes in the aggregate
outstanding principal amount hereof, in the form hereof, in such denominations
as the Holder shall request.


[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized representative this ____ day of ______ 2010.


FIRST BLUSH BRANDS, INC.
       
By:
       
Name: Barrett Carrere
   
Title: Chief Financial Officer
 


 
6

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT
(To be executed by the registered holder if such holder desires to transfer the
attached Note)
 
FOR VALUE
RECEIVED,                                                                                                            (the
“Holder”) hereby sells, assigns, and transfers unto
 
Name:                                                                        
 
Address:                                                                   
 
                                                                                   
 
                                                                                   
 
Social Security or Tax Identification Number
 
                                                                                    
 
$                                 Notes, together with all right, title, and
interest therein, and does hereby irrevocably constitute and appoint
_________________________ attorney to transfer such Note on the books of First
Blush Brands, Inc. (the “Borrower”), with full power of substitution.
 
Dated: _________________
 
                                                                                       
Name of Holder
 
                                                                                       
Signature
 
                                                                                       
If executed in a representative or fiduciary capacity, print name and title of
individual executing this notice on behalf of the Holder.
 
NOTE:  The above signature should correspond exactly with the name on the first
page of the attached Note.
 
                                                                                       
Social Security or Tax Identification Number of Holder
 
Address of Holder:
 
                                                                                       
 
                                                                                       
 
 
7

--------------------------------------------------------------------------------

 

The undersigned transferee, by execution hereof, (i) represents and warrants to
the Borrower that (a) such transferee is an accredited investor, and agrees to
provide such evidence thereof as may be reasonably requested by the Borrower,
(b) the undersigned is acquiring the Note for investment and without a view to a
distribution other than pursuant to a registration statement under the
Securities Act of 1933, as amended, and applicable state securities laws, or an
exemption therefrom, and (c) the name, address, and social security or tax
identification number of the undersigned is as set forth above, and (ii) agrees
to be bound by the terms of the Note and the Purchase Agreement (as defined in
the Note).
 
Dated: _________________
 
                                                                                       
Name of Transferee
 
                                                                                       
Signature
 
                                                                                       
If executed in a representative or fiduciary capacity, print name and title of
individual executing this notice on behalf of the transferee.
 
(NOTE: The above signature should correspond exactly with the name set forth
above.)

 
8

--------------------------------------------------------------------------------

 